Citation Nr: 1223271	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a substantive appeal, filed on September 1, 2009, was timely.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to December 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 determination in which the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, determined that the Veteran had not filed a timely substantive appeal, that the Veteran thus had not perfected his appeal of a July 2008 rating decision, and that the decision had, therefore, become final, and no further action could be taken on his appeal.

In March 2011 the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at VA Central Office in Washington, DC; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO granted service connection for gastroenteritis, but denied the Veteran's claims for service connection for right and left knee disabilities, back disability, neck disability, bilateral shoulder disability, high blood pressure, sleep apnea, and gastroesophageal reflux disease; the Veteran was notified of this decision in a July 31, 2008 letter. 

2. In August 2008, the Veteran filed a notice of disagreement with respect to the July 2008 rating decision; on May 30, 2009, the RO issued a statement of the case addressing the denial of each claim and mailed the statement of the case and accompanying notice letter to the Veteran. 

3.  No document was received within the 60-day period following the issuance of the May 30, 2009, statement of the case, or within one year of the July 31, 2008 rating decision, that can be construed as a timely substantive appeal of, or a timely request for extension of time to file a substantive appeal as to, any of the issues addressed in that statement of the case. 

4.  The Veteran filed a substantive appeal received on September 1, 2009, more than one year following the July 2008 rating decision.


CONCLUSION OF LAW

The VA substantive appeal, filed on September 1, 2009, was not timely. 38 U.S.C.A. §§ 7105 , 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.302, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011). 

In connection with the claim on appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543   (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The Board shall not entertain an application for review on appeal unless it conforms to the law. 38 U.S.C.A. § 7108.  Pursuant to applicable legal authority, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105. 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected. Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2011).

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the veteran, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. When a veteran files a timely notice of disagreement but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause. A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303.

The essential facts of this case are not in dispute.  In a July 2008 rating decision, the RO granted service connection for bilateral hearing loss, tinnitus, and gastroenteritis, but denied the Veteran's claims for service connection for right and left knee disabilities, back disability, neck disability, bilateral shoulder disability, high blood pressure, sleep apnea, and gastroesophageal reflux disease.  The RO notified the Veteran of the decision in a letter dated July 31, 2008.  In August 2008, the Veteran filed a notice of disagreement with respect to the denial of the claims for service connection and the rating assigned for gastroenteritis.   

In May 2009, the RO issued a rating decision granting service connection for gastroesophageal reflux disease.  The RO also issued a statement of the case dated in May 2009 continuing the denials for the remaining claims.  

The cover letter sent with the rating decision and statement of the case, dated May 30, 2009, clearly notified the Veteran, as well as his representative at that time, of the steps to undertake if the Veteran disagreed with the decision.  With respect to the rating decision, the RO informed the Veteran that he should submit a notice of disagreement.  As for the issues addressed in the statement of the case, the Veteran was asked to refer to the cover letter of this decision.  The cover letter accompanying the statement of the case clearly notified the Veteran and his representative that he was required to file a formal appeal to complete his appeal, and a VA Form 9 was enclosed for this purpose.  This cover letter also specifically informed the Veteran that he had to file his appeal with the RO within 60 days of the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed. This letter went on to state, in bold type, that if the RO did not hear from the Veteran within this period, his case would be closed.  It also stated that, if the Veteran needed more time to file his appeal, he should request such time before the time limit for filing his appeal expired. 

Pursuant to 38 C.F.R. § 20.302, the Veteran had until July 31, 2009 (within one year of the date of mailing of the notification of the determination being appealed), to file a substantive appeal; the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) stamped as received September 1, 2009.  The claims file includes no document filed by the Veteran with the RO that constitutes a timely-filed (i.e., filed by July 31, 2009) substantive appeal as to the issues addressed in the statement of the case, nor any document indicating a request for an extension of the 60-day period for filing a substantive appeal, prior to the expiration of the time limit for filing the substantive appeal.  While the Veteran submitted a statement expressing his continued disagreement with the denials of the issues listed in the statement of the case, this statement did not request an extension and was also stamped as received past the one-year filing period on August 11, 2009.  As such, no timely appeal as to any of these issues has been perfected.  Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the claims addressed in the statement of the case issued on May 30, 2009.

The Board acknowledges the contentions of the Veteran and his representative, as reflected in written statements and in his testimony during the March 2011 Board hearing. The Veteran explained that he went in for an appointment with his state service organization representative in June 2009 with all of his claim documents, including the May 2009 rating decision and statement of the case.  He indicated that she informed him that he had one year to file the substantive appeal.  The Veteran expressed that he relied on the representative's statements, given that she was knowledgeable and experienced with the claims filing process.

The Veteran's state service representative also submitted a written statement indicating that the Veteran came to see her to discuss his rating decision package.  She indicated that she misunderstood the contents of the package, as the statement of the case also had a rating decision attached in front.  The award letter attached with the rating decision granting service connection for gastroesophageal reflux disease also indicated that the other issues remained denied.  Therefore, she interpreted these issues as part of an original rating decision, with which the Veteran would have one year to file a notice of disagreement.  She indicated that the letter attached with the statement of the case was undated.   

Despite the Veteran's and his representative's assertions, the Board again notes that while the letter accompanying the statement of the case is undated, the statement of the case itself is dated and the letter accompanying the rating decision is dated May 30, 2009.  The May 2009 letter explicitly indicates that the Veteran should refer to the letter accompanying the statement of the case if he disagreed with those denials.  This letter clearly and emphatically notified the Veteran, and his representative, that he had to file his appeal with the RO within 60 days of the date of the letter, and that if the RO did not hear from the Veteran within this period, his case would be closed.  The Board finds that this letter was adequate notice of the Veteran's requirement to file his substantive appeal within 60 days of May 30, 2009, or within one year of the July 21, 2009 rating decision notification.  Furthermore, 38 C.F.R. § 20.302 (b)(1) clearly states that a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to an appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Given these facts, and the clear legal requirements for filing a timely substantive appeal to the Board, the Board must conclude that the Veteran did not file a timely substantive appeal. 

The Board also acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus that VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing.  Percy, 23 Vet. App. at 46. 

However, unlike the facts in Percy, the RO has never treated the substantive appeal filing at issue as if it were timely. After receiving the Veteran's August 2009 statement indicating continued disagreement with the denials on September 1, 2009 the RO notified the Veteran of its determination that he had not filed a timely substantive appeal, that he had not perfected his appeal of the July 2008 rating decision, that such decision had therefore become final, and that no further action could be taken on his appeal.  VA has never treated the August 2009 statement as timely, and thus has not waived its objection to the timeliness of the filing. 

The Board acknowledges that the Veteran clearly relied on the state service representative's representations to the effect that he had a longer period of time to file his substantive appeal.   However, the pertinent legal authority governing appeals to the Board is clear and specific, and the Board is bound by such authority.  While the Board is sympathetic to the Veteran's arguments, the Board does not have authority to grant benefits on an equitable basis.  In addition, it should be noted that the Veteran is not precluded from filing a petition to reopen the previously denied claims.  

Under these circumstances, the Board must conclude that the Veteran did not file a timely substantive appeal, and, thus, that the Veteran has failed to timely perfect an appeal with respect to the claims for which the substantive appeal was filed.  As the law is dispositive of this claim, it must be denied for lack of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

A substantive appeal, filed on September 1, 2009, was not timely, and the appeal is denied. 



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


